CAUSE NOS. 01-13-00.415-CR, 01-13-00416-CR, 01-13-00417-CR

JAVIER NOEL CAMPOS                       §    IN THE COURT OF APPEALS
Petitioner
                                         §    FIRST JUDICIAL DISTRIC
       VS.
                                         §    HOUSTON, TEXAS
THE STATE OF TEXAS
Respondent                               §
             MOTION FOR EXTENSION OF TIME TO FILE BRIEF ON THE MERITS



TO THE HONORABLE JUDGE OF SAID COURT:

   COMES NOW, JAVIER NOEL CAMPOS, Petitioner, in the above entitled and

numbered cause and respectfully moves this Honorable Court to extend the time

to file a brief on the merits and would show the Court the following:

                                         I


    Petitioner filed a Petition for Discretionary Review on April 22, 2015,

under cause nos. PD-0054-15, PD-0055-15, & PD-0056-15. The Court of Criminal

Appeals granted Petitioner's PDR on July 29, 2015, and remanded this cause to

the Court of Appeals, First Judicial District.

                                         II


    Petitioner currently represents himself pro se. He has no training in the

field of law and needs additional time to read case law and conduct his own

research in order to properly prepare and file his brief.

                                        Ill


    This motion is in the interest of justice and not meant to delay the

proceeding. An additional sixty (60) days is respectfully requested.




                                                                 0>


                                    page 1 of 2                ct6**
                                    PRAYER


    WHEREFORE, PREMISSES CONSIDERED, Petitioner respectfully prays that this

Honorable Court grant Petitioner an additional sixty (60) days to file his

brief.

                                      Respectfully_ Submitted,


                                      JavjjBr
                                         /ifgr N.Campus-Petitioner
                                               N. Camp^ps-Pel
                                      Pro Se Representation
                                      TDCJ No. 1854678
                                      Stiles Unit
                                      3060 FM 3514
                                      Beaumont, TX. 77705



                            CERTIFICATE OF SERVICE

    I, Javier N. Campos, do hereby certify that a true and correct copy of the

above and foregoing Motion, has been forwarded by U.S. Mail, postage prepaid,

first class, to the State Prosecuting Attorney, P.O. Box 12405, Austin, TX.

78711, and the District Attorney for Harris County, 1201 Franklin, Suite 600,

Houston, TX. 77002 on the 10th day of August, 2015.



                                      Javier a. Campos-getitioner
                                      Pro Se Representation




                                 page 2 of 2
            EOF'
        *0^°*                    Javier N. Campos
                   Itib          TDCJ No. 1854678
         ^ia                       Stiles Unit
                                   3060 FM 3514
                               Beaumont, TX. 77705

                                 August 10, 2015


Clerk
Court of Appeals
First Judicial District
301 Fannin St.
Houston, TX. 77002

RE: Javier Noel Campos v. The State of Texas
      Cause Nos. 01-13-00415-CR, 01-13-00416-CR, 01-13-00417-CR


Dear Clerk:


      Enclosed, please find one original and one copy of Motion for Extension of
Time to File Brief on the Merits. Please file the original copy with the Court
and bring it to the attention of the Judge for consideration. Please date-stamp
the copy and return it to me in the SASE. If you have any questions please
contact me at the address above.

                                        Sincerely,


                                        Javier "N. Camp/s-Petitioner
                                        Pro Se Representation




CC:
      Campos File
faH*"W'«'lWl




                         MAIL RECEIVED

               *f   .« w«5EN0>


                             Clerk
                             Court of Appeals
                             First Judicial District
                             301 Fannin St.
                             Houston, TX. 77002